DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 October 2021 has been entered.
Response to Arguments

Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.


In the previous Office Action (filed 11/23/2021), the Examiner argued that Mor teaches other polymers that would be capable of melting away at soldering temperatures as required by Arora, such as NUREL 1214, and cited the MatWeb NPL document that discloses the melting point of NUCREL 1214 as being 71 ºC. This melting point fell within the same range required of a metal or metal alloy pigment having a melting point from 60 ºC to 79 ºC in Claims 1 and 13. Since then, the Applicant has further amended Claims 1 and 13 to require an additional limitation, specifying that the thermoplastic 
However, the Examiner would like to highlight the language that Mor uses in the teachings of the polymers. Mor recites that “the polymer or polymers can be selected from the Nucrel family of toners (e.g. Nucrel 403, Nucrel 407, Nucrel 609HS)” (Mor, [0059]). Therefore, Mor suggests that any polymer selected from the Nucrel family of toners may be suitable, and utilizes the abbreviated phrase for exempli gratia, or “e.g.” to provide specific examples, but does not teach away from using other polymers from the Nucrel family of toners. Mor also teaches that the suitable polymers may have a melt flow rate of about 10 g/10 minutes to about 120 g/10 minutes (Mor, [0058]).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See MPEP § 2123(I).
Therefore, someone of ordinary skill in the art would have recognized from the teachings of Mor that any polymer from the Nucrel family of toners would be suitable, as long as it has a melt flow rate of about 10 g/10 minutes to about 120 g/10 minutes. One such polymer from the Nucrel family that reads on the claim limitations is Nucrel 2906, which is an ethylene-methacrylic acid copolymer resin. The Nucrel 2906 MatWeb NPL document discloses that Nucrel 2906 has a melt flow rate of 60 g/10 min, when measured using the standard procedure of ASTM D1238, and a melting point from 56 ºC to 83 ºC. The melt flow rate of Nucrel 2906 falls within the claimed range required by Claims 1 and 13, and the range of the melting point of Nucrel 2906 closely overlaps with the range required by Claims 1 and 13 regarding a metal or metal alloy pigment (60 ºC to 79 ºC). Since the melting point closely overlaps with the melting point of the metal or metal alloy pigment, Nucrel 2906 would melt away when the metal or metal alloy pigment is soldered. 
Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 11, 13-18, and 22 are rejected under 35 U.S.C. 103 as being
et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al., and finally considered with the Nucrel 2906 MatWeb NPL document for identification of inherent characteristics. 

The facts presented in the rejection of the previous office action filed on 23 November, 2021 still apply. The findings of fact and conclusions of law presented previously are incorporated here. The Nucrel 2906 MatWeb NPL document is cited solely for its disclosure of the inherent melt index using the ASTM D1238 procedure and the melting point range using the ASTM D3418 (DSC) procedure of Nucrel 2906. As noted in the material property data sheet, this commercially available ethylene-methacrylic acid copolymer has a melting point in the range of 56 ºC to 83 ºC. As addressed above Nucrel 2906 is still considered a suitable resin coating from the teachings of Mor, and will be discussed in more detail below.
In the traversal of the rejection, the Applicant points out that Nucrel 1214 has a melt flow rate of 13.5 g/10 minutes would not meet the limitations of the claims as presently amended. The Applicant also notes that Mor discloses some polymers that have a melt flow rate in the claimed range, such as Nucrel 699 (melt flow rate of 95 g/10 minutes), but these polymers have melting points that are significantly higher than the melting point of the claimed metal or metal alloy pigment. For instance, the Applicant points out that Nucrel 699 has a melting point of 94 ºC. The Applicant reasserts that Arora teaches that “the coating is capable of melting away at soldering temperatures” (Arora, Col. 4, lines 9-10) and therefore teaches that melting at the soldering any polymer from the Nucrel family of toners would be suitably used as a resin coating (Mor, [0059]), as long as the polymer has a melt flow rate of about 10 g/10 minutes to about 120 g/10 minutes (Mor, [0058]).
As previously discussed in a previous Office action, Shea teaches a variety of commercially available lead-free solders, specifically Indalloy #162 which has a melting point of 72 °C. It was previously stated that it would have been obvious for a person of ordinary skill would have selected a suitable lead-free solder, such as Indalloy #162, in the interest of reducing contaminants introduced into the environment. The art provides reasonable guidance to a person having ordinary skill in the art to select a combination of solder particle and coating resin where these components having a sufficiently similar melting point, such as both 70 °C. Furthermore, the given copolymer of ethylene and methacylic acid is similar in composition to the ethylene acrylic acid copolymer and 
	Furthermore, the previously amended range of the melting point of the metal alloy pigment does not appear to be special, as the examples in the specification are not commensurate in the scope of the claimed range. For instance, metal alloy pigment a., used in Example 1 (see [0092], [0111], [0113] of the instant spec), has a melting point of 138 °C, which is well outside the claimed range of 60 °C – 79 °C. The specification mentions that a “wider variety” of metal pigments that include metallic alloys with melting points from 60 °C – 140 °C can be used to give conductive traces that can be useful in the printing electronics technology (see [0119] of the instant spec), but does not demonstrated that the newly claimed range, which is has a maximum value that is 61 °C lower, would provide unexpected results. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al. considered with US Patent 5,350,474 to Yamane as applied to claims 1-4, 7-9, 11, 13-18, 21, and 22 above, and further in view of US Patent Application Publication 2005/0106329 to Lewis et al., Handbook of Imaging Materials to . 

Applicant is understood to renew the traversal of this rejection for the same reasons as given above. Consequently, this rejection is maintained for the reasons provided by the Examiner above and in the previous Office action.

Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.E./Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/09/2022